DETAILED ACTION
	In Reply filed on 08/20/2021 Claims 1, 3- 8, 12- 17 are pending. Claims 16- 17 are withdrawn based on restriction requirement. Claims 1, 3, and 12- 14 are currently amended. Claims 2 and 9- 11 are canceled. Claims 1, 3- 8, and 12- 15 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 16- 17 directed to an aeronautical structure non-elected without traverse.  Accordingly, claims 16- 17 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Cancel Claims 16- 17.

Allowable Subject Matter
Claims 1, 3- 8, and 12- 15 are allowed.
The prior art does not teach or suggest a structural element where the structural element is a beam shaped structural element that is a Z-shaped spar, and wherein the deposition onto at least a portion of the outer layer of the lower aerodynamic face sheet builds a lower foot of the Z-shaped spar, and the deposition onto the edge of the at least one layer of the core structure builds a web of the Z-shaped spar.
The closest prior art reference, US 2019/0153994 A1 (“Tobin”), teaches between the last two depositions steps the method further comprises covering at least one edge of at least one layer of the core structure by depositing fibrous material reinforcement embedded within meltable material onto both at least a portion of the outer layer of said lower aerodynamic face-sheet and the core structure, at least one structural element being built thereby ([0087- 0089] and Figs. 26- 27 teach printing additional features, such as one or more alignment features 73, where the alignment features 73 are covering an edge of at least one grid structure 62 and the alignment feature 73 is deposited onto both a portion of the outer skin 56 and the grid structure 62; [0069] teaches the grid structure being formed of resin with optional fiber reinforcement and Claim 12 teaches the grid structure comprising rib members and additional features. Thus, Tobin teaches additional features, such as the alignment feature 73, being formed of resin with optional fiber reinforcement). However, Tobin does not teach the structural element built thereby being a beam shaped structural element that is a Z-shaped spar, and wherein the deposition onto at least a portion of the outer layer of the lower aerodynamic face sheet builds a lower foot of the Z-shaped spar, and the deposition onto the edge of the at least one layer of the core structure builds a web of the Z-shaped spar.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEITH S SHAFI/Primary Examiner, Art Unit 1744